782 So.2d 416 (2001)
Carlos GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-3558.
District Court of Appeal of Florida, Second District.
February 16, 2001.
James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
BLUE, Acting Chief Judge.
Carlos Green was sentenced to concurrent sentences as a habitual felony offender and as a prison releasee reoffender following his conviction for manslaughter. We reject Green's challenges to his conviction. We also reject his constitutional challenges to his sentence and to the Prison Releasee Reoffender Punishment Act, section 775.082(8), Florida Statutes (1997). See Grant v. State, 770 So.2d 655 (Fla. 2000); State v. Cotton, 769 So.2d 345 (Fla. 2000). Because the court was not authorized to impose concurrent sentences as a habitual felony offender and as a prison releasee reoffender, we strike the habitual offender designation. See Grant, 770 So.2d at 659.
Conviction affirmed; prison releasee reoffender sentence affirmed; habitual offender designation stricken.
GREEN and SALCINES, JJ., concur.